Case 2:18-mj-02875-DUTY Document 25-1 Filed 12/20/18 Page 1 of 2 Page ID #:1090




     NICOLA T. HANNA
 1   United States Attorney
     LAWRENCE S. MIDDLETON
 2   Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   JOHN J. KUCERA (California Bar No. 274184)
     Assistant United States Attorney
 6   Asset Forfeiture Section
        Federal Courthouse, 14th Floor
 7      312 North Spring Street
        Los Angeles, California 90012
 8      Telephone: (213) 894-3391
        Facsimile: (213) 894-0142
 9      E-mail: John.Kucera@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
12                    IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
13
14   IN THE MATTER OF THE SEIZURE OF:              Case No. 2:18-MJ-2875
15   UP TO AND INLCUDING $10,000 IN          [PROPOSED] BRIEFING SCHEDULE
     BANK FUNDS HELD IN JP MORGAN
16   CHASE ACCOUNT #XXXX9285; ET AL.
17
18
19
20
21
22
23   / / /
24   / / /
25
26
27
28
Case 2:18-mj-02875-DUTY Document 25-1 Filed 12/20/18 Page 2 of 2 Page ID #:1091




 1          Briefing issue: whether the seizure warrants require any
 2   standard other than probable cause.
 3          Movants’ brief due ......................... January 22, 2019
 4          Government’s response brief due ........... February 11, 2019
 5          Movants’ reply brief due .................. February 24, 2019
 6
 7
     DATE                                 HONORABLE ROZELLA A. OLIVER
 8                                        UNITED STATES MAGISTRATE JUDGE
 9
     Presented by:
10   NICOLA T. HANNA
     United States Attorney
11
     LAWRENCE S. MIDDLETON
12   Assistant United States Attorney
     Chief, Criminal Division
13   STEVEN R. WELK
     Assistant United States Attorney
14
     Chief, Asset Forfeiture Section
15
     ____/s/John J. Kucera__________
16   JOHN J. KUCERA
     Assistant United States Attorney
17
18   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
19
20
21
22
23
24
25
26
27
28



                                       - 2 -
